An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission.Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified.This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state.We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Offering Circular was filed may be obtained. Preliminary Offering Circular Subject to Completion.Dated March 21 , 2016 Stack-It Storage, Inc. Minimum offering of 1,000,000 shares / Maximum offering of 10,000,000 shares This is a public offering of shares of common stock of Stack-It Storage, Inc. The offering will be at a fixed price of $0.70 per share. The end date of the offering will be May 31 , 2016 (unless extended by the Company, in its own discretion, for up to another 60 days). Our common stock currently trades on the OTC Pink market under the symbol “STAK” and the closing price of our common stock on March 18 , 2016 was $ 0.88 .Our common stock currently trades on a sporadic and limited basis. We are offering our shares without the use of an exclusive placement agent, however, we may engage various securities brokers to place shares in this offering with investors for commissions of up to 10% of the gross proceeds.Until we achieve the sale of the minimum offering amount of 1,000,000 shares, the proceeds from the offering will be kept in an escrow account. Upon achievement of the minimum offering amount, we will be entitled to release the funds held in escrow and the proceeds will be disbursed to us and the purchased shares will be disbursed to the investors.If the offering does not close, for any reason, the proceeds for the offering will be promptly returned to investors without interest. We expect to commence the sale of the shares as of the date on which the Offering Statement of which this Offering Circular is a part is declared qualified by the United States Securities and Exchange Commission. See “Risk Factors” to read about factors you should consider before buying shares of common stock. Generally, no sale may be made to you in this offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth.Different rules apply to accredited investors and non-natural persons.Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A.For general information on investing, we encourage you to refer to www.investor.gov. The United States Securities and Exchange Commission does not pass upon the merits of or give its approval to any securities offered or the terms of the offering, nor does it pass upon the accuracy or completeness of any offering circular or other solicitation materials. These securities are offered pursuant to an exemption from registration with the Commission; however, the Commission has not made an independent determination that the securities offered are exempt from registration. This Offering Circular is following the offering circular format described in Part II (a)(1)(ii) of Form 1-A. Offering Circular dated , 2016 TABLE OF CONTENTS Page Summary 1 Risk Factors 4 Cautionary Note Regarding Forward-Looking Statements 9 Use of Proceeds 10 Dividend Policy 10 Capitalization 11 Dilution 12 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Business 16 Management 18 Relationships and Related Party Transactions 19 Principal Stockholders 20 Description of Capital Stock 21 Shares Eligible for Future Sale 23 Plan Of Distribution 24 Validity of Common Stock 25 Experts 25 Reports 25 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this Offering Circular. You must not rely on any unauthorized information or representations. This Offering Circular is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this Offering Circular is current only as of its date. SUMMARY This summary highlights information contained elsewhere in this Offering Circular. This summary does not contain all of the information that you should consider before deciding to invest in our common stock. You should read this entire Offering Circular carefully, including the “Risk Factors” section, our historical consolidated financial statements and the notes thereto, and unaudited pro forma financial information, each included elsewhere in this Offering Circular. Unless the context requires otherwise, references in this Offering Circular to “the Company,” “we,” “us” and “our” refer to Stack-It Storage, Inc. Our Company Stack-it Storage, Inc. has historically been a small, public oil and gas production company operating under a predecessor name (Caprock Oil, Inc.) in Houston, Texas.In May 2015, we sold the majority of our oil and gas properties and repaid all of our property related debt.In July 2015, we changed our name from Caprock Oil, Inc. to Stack-it Storage, Inc. as a prelude to our transition into the self-storage business.In August 2015, we reached a binding agreement to acquire our initial self-storage facility near Lake Houston in Harris County, Texas, for a purchase price of $1,500,000.We closed the transaction in October 2015.We are considering a substantial expansion of that facility to commence in 2016. Once we have completed the integration of the Lake Houston storage facility, we plan to undertake a program to acquire additional self-storage facilities.For this acquisition program, we are expecting to seek fully operational self-storage facilities with at least 30,000 net rentable square feet, located primarily in the south and southwest.We are currently targeting the acquisition of up to thirteen such self-storage facilities, with total capacity of as much as 700,000 net rentable square feet, within the next 12 to 24 months.We are projecting continuing growth in subsequent years through our acquisition program.Our ability to execute on this expansion program is entirely dependent on our ability to raise sufficient financing in this offering.If we are only able to complete the minimum offering, we will be required to raise additional financing in the future in order to execute on our expansion strategy. In order to supplement our existing management team, we have entered into a contract with Donald Jones Consulting Services, LLC (“DJCS”) to manage our daily storage operations at Lake Houston as well as the other storage assets that we may acquire.DJCS was established in 2004 and is dedicated to self-storage management.It provides direct management support to self-storage owners and has been a top 100 management company since 2011.DJCS currently manages 20 self-storage facilities and has two fulltime regional managers with over 18 years of combined experience.In addition to management services at Lake Houston, DJCS assisted in the due diligence review process and will advise on the Lake Houston expansion plan. On December 30, 2015, the Company sold the equity ownership of its two main oil and gas subsidiaries to affiliates of a minority shareholder for a total sales price of $50,000, thus completing its exit from the oil and gas business. The sales price was represented by a promissory note payable by the purchaser to the Company with a term of 2 years. The note accrues interest at a rate of 5% per annum until maturity (if the NYMEX future oil price does not close at $80 per barrel for 20 consecutive trading prior to maturity, the note is redeemable at maturity for $5,000). One of the subsidiaries sold in this transaction was the owner of the operated oil and gas fields in Texas at the time such properties were sold to another company in May 2015. Primarily due to the extinguishment of liabilities remaining after the May 2015 sale of those properties, the Company expects to report a gain of approximately $600,000 on the December 2015 sale for the fourth quarter of 2015. The other subsidiary included in the December 2015 sale was the owner of non-operated oil and gas properties in Louisiana. In early March 2016, we entered into preliminary negotiations with the developer of a 100 acre business park located in Montgomery County, Texas, to acquire a partially developed self-storage facility within the business park for a purchase price of approximately $5,000,000.
